DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 7/26/2021.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 7/26/2021 has been considered by Examiner. 

Allowable Subject Matter
Claims 1-20 are allowed.
The closest prior art consists of Dietrich (USPN 7,301,926) and Malik (USPAN 2014/0195630).
In Dietrich, see col. 3 line 55 to col. 4 line 3, wherein disclosed is that a typical access element 12 performs the RF conversion and time critical portions of the WLAN access protocol. The WLAN protocol frame is encapsulated in an Ethernet frame with information about the radio environment and signal strength, and then is sent to the central control element 24. Similarly, referring to FIG. 3, the access element 12 receives information via an Ethernet control and information packet 60 having an Ethernet 802.3 header 61 from the central control element 24 to control its operation, including but not limited to, selection of a radio channel for operation (local RF field 62), control of the transmit power of the radio (local RF field 62), and configuration of the WLAN parameters (WLAN field 64) and WLAN protocol frames to be transmitted 66, including Wireless LAN information control (802.11 frame 68) encapsulated with a payload 70.
In Malik, see paragraph 23, wherein disclosed is that a CPU 104 can access the WLAN packet from the software managed memory 106, convert the WLAN packet into a format recognized by the packet processing engine 110 (e.g., the CPU 104 can convert the WLAN packet into an Ethernet packet), and provide the resultant packet (e.g., the resultant Ethernet packet) to the ingress DMA unit 112. For example, the CPU 104 can strip the WLAN header from the received WLAN packet, encapsulate the payload of the WLAN packet with an Ethernet header, and perform other suitable functions. The ingress DMA unit 112 can then transfer the Ethernet packets at an appropriate rate/throughput to the packet processing engine 110 for subsequent processing, as will be further described below.
However, Dietrich and Malik do not disclose, suggest, or render obvious the limitations of claims 1, 8, and 15 that recite transforming at least one second Ethernet frame to at least one second WLAN signal and transmitting the at least one second WLAN signal, when receiving the at least one second Ethernet frame, and transmitting the at least one first WLAN signal to the interface circuit, when receiving the at least one first WLAN signal; and transmitting the at least one second WLAN signal to a WLAN, when receiving the at least one second WLAN signal.
In other words, although the prior art references of Dietrich and Malik disclose transforming WLAN signals to Ethernet signals, Dietrich and Malik do not disclose transforming a second Ethernet frame to a second WLAN signal and the specific manner and timing of the two transmitting steps. 
 As such, claims 1, 8, and 15 are allowed over the closest prior art references of Dietrich and Malik. 
Dependent claims 2-7, 9-14, and 16-20 are allowed by virtue of being dependent on claims 1, 8, and 15, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412